MEMORANDUM **
Agapito Hernandez Trigueros, a.k.a. Agapito Hernandez-Samayoa, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order denying his motion to reopen proceedings on grounds of ineffective assistance of counsel so that he can apply for special rule cancellation pursuant to the Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”). To the extent we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
The agency concluded that, regardless of ineffective assistance by prior counsel, petitioner failed to demonstrate eligibility for special rule cancellation. See Illegal Immigration Reform and Immigrant Responsibility Act of 1996, § 309(c)(5)(C)(i), Pub. L. No. 104-208, 110 Stat. 3009 (1996), as amended by NA-CARA, § 203(2)(b), Pub. L. No. 105-100, 111 Stat. 2160 (1997) (found at 8 U.S.C. § 1101 note). We lack jurisdiction to review the agency’s determination and so do not consider petitioner’s contentions regarding equitable tolling and estoppel. See id. at § 309(c)(5)(C)(ii) (“A determination by the Attorney General as to whether an alien satisfies the requirements of clause (i) is final and shall not be subject to review by any court.”).
Further, petitioner’s contentions regarding equitable tolling of the April 1, 1990, deadline are foreclosed by Munoz v. Ashcroft, 339 F.3d 950, 956-57 (9th Cir. 2003) (holding that the April 1,1990, deadline is not subject to equitable tolling).
Petitioner’s remaining contentions are without merit.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*568ed by 9th Cir. R. 36-3.